Name: Commission Regulation (EEC) No 3119/88 of 10 October 1988 correcting Regulation 3088/88 fixing the amounts to be levied in the beef sector on products which left the United Kingdom during the week 5 to 11 September 1988
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 278/26 Official Journal of the European Communities 11 . 10 . 88 COMMISSION REGULATION (EEC) No 3119/88 of 10 October 1988 correcting Regulation 3088/88 fixing the amounts to be levied in the beef sector on products which left the United Kingdom during the week 5 to 11 September 1988 3088/88 ; whereas the Regulation in question should be amended accordingly, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1347/86 of 6 May 1986 on the granting of a premium for the slaughter of certain adult bovine animals in the United Kingdom ('), as amended by Regulation (EEC) No 467/87 ft, Having regard to Commission Regulation (EEC) No 1695/86 of 30 May 1986 laying down detailed rules for the application of the premium for the slaughter of certain adult bovine animals for slaughter in the United Kingdom (2), and in particular Article 7 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 3088/88 of 6 October 1988 fixed the amounts to be levied in the beef sector on products which left the United Kingdom during the week 5 to 11 September 1988 (4) ; Whereas a check has revealed that a mistake was made in the Annex to Commission Regulation (EEC) No Article 1 The Annex to Regulation (EEC) No 3088/88 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 5 to 11 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 119, 8 . 5. 1986, p. 40. (2) OJ No L 48 , 17. 2. 1987, p . 1 . (3) OJ No L 146, 31 . 5. 1986, p. 56. V) OJ No L 275, 7. lb. 1988 , p. 22. 11 . 10 . 88 Official Journal of the European Communities No L 278/27 ANNEX Amounts to be levied on products which left the territory of the United Kingdom during the week 5 to 11 September 1988 (ECU/100 kg net weight) CN code Amount 0201 10 10 17,72894 0201 10 90 . 17,72894 0201 20 11 17,72894 0201 20 19 17,72894 0201 20 31 14,18315 0201 20 39 - 14,18315 0201 20 51 21,27473 0201 20 59 21,27473 0201 20 90 14,18315 0201 30 24,28865 0202 10 00 17,72894 0202 2010 17,72894 ' 0202 20 30 14,18315 0202 20 50 21,27473 0202 20 90 14,18315 0202,30 10 24,28865 0202 30 50 24,28865 0202 30 90 24,28865 0206 10 95 24,28865 0206 29 91 24,28865 0210 20 10 14,18315 0210 20 90 20,21099 0210 90 41 20,21099 1602 50 10 (') 20,21099 1602 50 10 (2) 14,18315 ( ) Containing 80 % or more by weight of beef meat. 0 Other.